Citation Nr: 0737627	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-38 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, claimed as the residuals of eye injury.

2.  Entitlement to service connection for the residuals of a 
right thumb injury.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for sinusitis, to 
include as secondary to a dental trauma.

5.  Entitlement to service connection for oral ulcers, to 
include as secondary to a dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1980 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for an eye disorder and a right 
thumb injury.  A July 2004 rating decision denied service 
connection for dental trauma along with sinusitis and oral 
ulcers which the veteran has claimed were secondary to dental 
trauma.  

All the issues, with the exception of entitlement to service 
connection for an eye disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of refractive error 
with no diagnosis of any other ocular pathology.  

2.  Refractive error is a congenital or developmental defect.




CONCLUSION OF LAW

1.  Refractive error of the eye is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  A bilateral eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records; 
and VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claim for service 
connection for a bilateral eye disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c)(2007).  Thus, in the absence of 
superimposed disease or injury, service connection for 
refractive error (farsightedness and nearsightedness) and 
presbyopia (a form of refractive error) is precluded as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994);  38 
C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration 
(VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

Entrance examination of the veteran was conducted in November 
1979.  The veteran reported on his medical history that he 
wore glasses.  Physical examination revealed that his eyes 
were normal and that his uncorrected vision was 20/400 
bilaterally which was correctable to 20/25.  An October 1980 
service medical record reveals that the veteran was given a 
new eyeglass prescription.  An August 1982 record reveals 
that the veteran had complaints of "spots in front of 
eyes."  In May 1984, the veteran was treated for complaints 
of right eye watering and irritation.  Examination revealed a 
corneal abrasion of the right eye which was related to his 
use of contact lenses.  In July 1984, the veteran was again 
evaluated, this time for a laceration of the sclera of the 
left eye.  Again, the veteran was noted to use contact 
lenses.  In both cases the veteran's eye was treated with 
irrigation and an eye patch.  There is no indication that 
there was any residual disability resulting from either eye 
abrasion.  In September 1984, separation examination of the 
veteran was conducted.  He reported having eye trouble, but 
the examining physician noted that this was corrected with 
the use of glasses.  In December 1984 a service department 
examination of the veteran was conducted with the veteran's 
affiliation with a reserve unit.  The veteran again reported 
using glasses, and he was noted to have normal vision at 
20/20.  However, this examination report did note that the 
veteran was color blind.  

The veteran claims that his vision deteriorated after the two 
eye injuries documented during service.  He has submitted 
private medical records which show eye glass and contact lens 
prescriptions to correct for refractive error.  

In November 2002, a VA examination of the veteran was 
conducted.  The examiner reviewed the veteran's medical 
history, including noting the two eye injuries during 
service.  Physical examination revealed normal eyes and the 
veteran's vision was correctable to 20/25 in both eyes with 
contact lenses.  Near vision was noted to be corrected to 
normal at 20/20 in each eye.  The diagnosis was "no ocular 
pathology."

Again, the veteran claims that his vision deteriorated after 
the two eye injuries documented during service.  This is 
completely unsupported by the medical evidence of record.  
The veteran did have abrasions to each of his eyes in 
service, but these resolved without any residual disability.  
The evidence reveals that the veteran entered service with 
refractive error of the eyes which required the use of 
corrective lenses.  He still has refractive error of the 
eyes.  There is no medical evidence showing any current 
disability of the veteran's eyes.  

As noted above, refractive error of the eye is not a 
disability within the meaning of applicable legislation for 
service connection purposes.  38 C.F.R. § 3.303(c) (2007).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(where the law 
is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.)  


ORDER

Service connection for a bilateral eye disorder is denied.



REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Notice that meets the requirements of 
Dingess/Hartman should be provided on remand. 

The veteran claims entitlement to service connection for the 
residuals of a right thumb injury.  A March 1982 service 
medical record reveals that the veteran was treated for right 
thumb pain.  The diagnosis was a sprain and he was treated 
with ice and a splint.  There was no x-ray evidence of a 
fracture or dislocation.  In December  2002, a VA examination 
of the veteran's right thumb was conducted.  The assessment 
was a history of a right thumb injury with "only minimal 
symptoms of carpometacarpal joint arthritis."  However, this 
diagnosis is questionable as the x-ray report showed normal 
findings without any indication of arthritis.  A December 
2002 private medical record reveals a diagnosis of "joint 
pain, apparent osteoarthritic changes, right thumb."  The 
physician linked the disability to the veteran's military 
service.  However, there is no evidence of x-ray examination 
of the thumb.  Rather, the diagnosis appears to have been 
made solely on physical observation of swelling and 
tenderness of the right thumb.  Even though there are 
diagnoses of arthritis of the right thumb of record, they are 
unsupported by any x-ray evidence.  This is inadequate for VA 
purposes.  Accordingly, another VA examination of the veteran 
should be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran's claims for service connection for sinusitis and 
oral ulcers also require additional medical examination. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issues of entitlement to 
service connection for a right thumb 
disorder, dental trauma, sinusitis, and 
oral ulcers. 

2.  The veteran should be accorded a VA 
otolaryngology examination.  The report 
of examination should include a 
detailed account of all manifestations 
of lesions and oral ulcers in the 
veteran's mouth and throat, if any are 
present as well as sinusitis.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  The examiner is requested 
to offer the following opinions if 
possible:

*	If any oral lesions are found to 
be present, the examiner is 
requested to offer an opinion, if 
possible, as to the etiology of 
the lesions.  Specifically, is it 
at least as likely as not (50% or 
greater probability) that the oral 
ulcers are related to service or 
to dental treatment during 
service?  

*	Is it at least as likely as not 
(50% or greater probability) that 
any current sinusitis is related 
to or caused by dental treatment 
during service.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide complete rationale for 
all conclusions reached.

3.  The veteran should be accorded 
orthopedic examination for hand disorders.  
The report of examination should include a 
detailed account of all manifestations of 
any right thumb disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
x-ray examination of both of the veteran's 
thumbs should be conducted so there is a 
reference for comparison between the two 
thumb joints.  The radiologist and 
examining physician should indicate if the 
veteran has arthritis of the right thumb.  
If arthritis of the right thumb is present 
on x-ray examination, then offer an 
opinion as to whether it is at least as 
likely as not (50% or greater probability) 
that it was caused by the right thumb 
sprain during service?  The examiner is 
requested to review the medical evidence 
of record with emphasis on the service 
medical records which show a complaint of 
right thumb sprain during service, but 
with a normal thumb on separation 
examination.  The examiner is requested to 
identify any thumb disabilities other than 
arthritis and state whether any current 
right thumb disorder is at least as likely 
as not (50% or greater probability) 
related to service or the instance of 
right thumb pain during service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


